PER CURIAM.
These two appeals are by the plaintiffs in separate actions for damages against the appellee, Comet Gas Company. The appellants moved for and obtained a consolidation of the appeals for all appellate purposes upon the ground that they arose out of the same occurrence and presented identical questions. In each instance the complaint against the appellee was dismissed by the trial court upon the ground that the facts alleged were insufficient to state a cause of action against that defendant. We affirm upon authority of our decision in Rodriguez v. Houston Corp., Fla.App.1964, 167 So.2d 746.
Affirmed.